DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on 10/05/2020 is acknowledged.
 	Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2020.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the reservoir” at lines 3 and 11. There is insufficient antecedent basis regarding this claim limitation. It should be changed to “the fillable reservoir”.
 	Claim 1 recites “the housing body” at line 6. There is insufficient antecedent basis regarding this claim limitation. It should be changed to “the body”.
 	Claim 1 recites “the water tank” at lines 7-8. There is insufficient antecedent basis regarding this claim limitation. It should be changed to “the sealed water tank”.
 	Claim 1 recites “the water tank inlet” at line 9. It is unclear what the water tank inlet refers to? 
 	Claim 1 recites “the tank” at line 11. There is insufficient antecedent basis regarding this claim limitation. It should be changed to “the sealed water tank”.
 	Claim 2 recites “the sealed tank” at line 1. There is insufficient antecedent basis regarding this claim limitation. It should be changed to “the sealed water tank”.
 	Claim 2 recites “the tank” at line 2. There is insufficient antecedent basis regarding this claim limitation. It should be changed to “the sealed water tank”.
 	Claim 3 recites “the sealed tank” at lines 1-2 and 3. There is insufficient antecedent basis regarding this claim limitation. It should be changed to “the sealed water tank”.
 	Claim 3 recites “the tank” at line 2. There is insufficient antecedent basis regarding this claim limitation. It should be changed to “the sealed water tank”.
 	Claim 4 recites “the sealed tank” at lines 1-2 and 3. There is insufficient antecedent basis regarding this claim limitation. It should be changed to “the sealed water tank”.
4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a drain line valve cover in relation to the automatic beverage maker. It is unclear as to how the drain line valve cover prevent the water from the sealed tank if there is no connection with other structures?  Examiner suggest to further define the drain line valve cover (applicant’s figs.1-2, 62) is connected to two ends of the drain line (para.0020 of instant application) to overcome this rejection.
 	Claims 8-9 recite “the housing base” at line 2.  There is insufficient antecedent basis regarding this claim limitation. It should be changed to “the base of the housing”.
 	



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2013/0344205) in view of Rahn (US 2006/0196363) and Jimenez (US 20160007798).
 	Regarding claim 1, Oh et al. discloses “an automatic beverage maker” (abstract) comprising:
 	“a fillable reservoir” (12 pointed at the fillable reservoir) “for containing water to make a beverage” (para.0031, i.e., 12 adapted to hold fluid such as liquid water);
 	“a housing” (fig.7 shows a housing of the beverage maker) supporting “the reservoir” (12) and having “a base” (fig.1 shows the housing having a base), “a body” (fig.1 shows the housing having a body) and “a pod section” (12 pointed at the pod section or fig.8, shows the pod section 318), wherein “the pod section comprises a cavity” (fig.8, 318 pointed at a pod section) “for placement of a beverage pod” (320) to be used in making a beverage and “a delivery opening” (33 pointed at a delivery opening) “for dispensing the beverage into a container” (the delivery opening is capable of dispensing beverage into a container. Para.0047, i.e., brew a cup of coffee);
 	“a water tank” (30 pointed at a sealed water tank) within “the housing body” (fig.7 shows a housing body) and having “a water inlet” (annotated fig.1) and a water outlet” (40 pointed at a water outlet); 
 	“a heating element” (20) in “the water tank” (1) for heating water contained within “the water tank” (1);
 	“a first water line” (annotated fig.1) connecting “the fillable reservoir” (12) to “the water tank inlet” (annotated fig.1 shows water inlet); 
annotated fig.1) connecting “the water outlet” (40) to “the cavity of the housing pod section” (12 pointed at the pod section); 
 	“a water pump” (22) for moving water from “the reservoir” (12) to “the tank” (30) via “the first water line” (annotated fig.1); and
 	Oh is silent regarding the location of the heating element contacting the sealed water tank and a water pump for moving water from the tank to the cavity of the housing pod section via the second water line, a drain line fluidly coupled to the sealed tank and having an open end for discharging water from the sealed water tank.
 	Rahn teaches “the location of the heating element contacting the sealed water tank” (the heating element 62 contacting the sealed water tank 60) and “a water pump” (54) “for moving water from the reservoir” (25 pointed at the reservoir) to the “tank” (60) via “the first water line” (52 and 56) and “from the tank” (60 pointed at the tank) to “the cavity of the housing pod section” (23 pointed at the housing pod section) via “the second water line” (64 pointed at the second water line).  Oh et al. teach a coffee machine. Rahn teaches a coffee machine. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oh with Rahn, by first modifying Oh’s location of heating element according to Rahn’s location of heating element, and then modifying Oh’s pump configuration and location that is at the first water line, to provide desired heating configuration and allow reduction of part (i.e., only one pump) for compact configuration.  One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of allow reduction of part (i.e., only one pump) for compact configuration and reduce cost since Oh reference require two pumps but Rahn’s device only require one pump and still functions the same for pumping the fluid 
 	Jimenez teaches “a drain line” (fig.15, the drain line from 82 to 84. Para.0060) fluidly coupled to “the tank” (fig.15, 12 pointed at the tank) and having “an open end” (fig.15, 82) for discharging water from the sealed water tank” (fig.15, 12). Oh et al. teach a coffee machine. Jimenez teaches a coffee machine. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oh with Jimenez, by adding Jimenez’s drain line to Oh’s sealed water tank, to ensure that the water does not get over filled because excess water delivered to the system can create a safety hazard due to spills (para.0060) as taught by Jimenez.  
 	Regarding claim 2, modified Oh et al. discloses “the sealed tank further comprises an air inlet” (Oh, 27) “to facilitate draining of the tank” (the air inlet 27 is capable of facilitate draining of the tank. Jimenez teaches training of tank with a drain line).


	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2013/0344205) in view of Rahn (US 2006/0196363) and Jimenez (US 20160007798).
 	Regarding claim 1, Oh et al. discloses “an automatic beverage maker” (abstract) comprising:
 	“a fillable reservoir” (12 pointed at the fillable reservoir) “for containing water to make a beverage” (para.0031, i.e., 12 adapted to hold fluid such as liquid water);
fig.7 shows a housing of the beverage maker) supporting “the reservoir” (12) and having “a base” (fig.1 shows the housing having a base), “a body” (fig.1 shows the housing having a body) and “a pod section” (12 pointed at the pod section or fig.8, shows the pod section 318), wherein “the pod section comprises a cavity” (fig.8, 318 pointed at a pod section) “for placement of a beverage pod” (320) to be used in making a beverage and “a delivery opening” (33 pointed at a delivery opening) “for dispensing the beverage into a container” (the delivery opening is capable of dispensing beverage into a container. Para.0047, i.e., brew a cup of coffee);
 	“a water tank” (30 pointed at a sealed water tank) within “the housing body” (fig.7 shows a housing body) and having “a water inlet” (annotated fig.1) and a water outlet” (40 pointed at a water outlet); 
 	“a heating element” (20) in “the water tank” (1) for heating water contained within “the water tank” (1);
 	“a first water line” (annotated fig.1) connecting “the fillable reservoir” (12) to “the water tank inlet” (annotated fig.1 shows water inlet); 
 	“a second water line” (annotated fig.1) connecting “the water outlet” (40) to “the cavity of the housing pod section” (12 pointed at the pod section); 
 	“a water pump” (22) for moving water from “the reservoir” (12) to “the tank” (30) via “the first water line” (annotated fig.1); and
 	Oh is silent regarding the location of the heating element contacting the sealed water tank and a water pump for moving water from the tank to the cavity of the housing pod section via the second water line, a drain line fluidly coupled to the sealed tank and having an open end for discharging water from the sealed water tank.
the heating element 62 contacting the sealed water tank 60) and “a water pump” (54) “for moving water from the reservoir” (25 pointed at the reservoir) to the “tank” (60) via “the first water line” (52 and 56) and “from the tank” (60 pointed at the tank) to “the cavity of the housing pod section” (23 pointed at the housing pod section) via “the second water line” (64 pointed at the second water line). Oh et al. teach a coffee machine. Rahn teaches a coffee machine. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oh with Rahn, by first modifying Oh’s location of heating element according to Rahn’s location of heating element, and then modifying Oh’s pump configuration and location that is at the first water line, to provide desired heating configuration and allow reduction of part (i.e., only one pump) for compact configuration.  One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of allow reduction of part (i.e., only one pump) for compact configuration and reduce cost since Oh reference require two pumps but Rahn’s device only require one pump and still functions the same for pumping the fluid from the fillable reservoir to the water tank and from the water tank to the housing pod section. 
 	Jimenez teaches “a drain line” (fig.15, 68 pointed at the valve directly connected to the drain line and the drain line extended to 84) fluidly coupled to “the tank” (fig.15, 12 pointed at the tank) and having “an open end” (fig.15, the drain line having an open end right above the valve 68) for discharging water from the sealed water tank” (fig.15, 12). Oh et al. teach a coffee machine. Jimenez teaches a coffee machine. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oh with Jimenez, 
 	Regarding claim 2, modified Oh et al. discloses “the sealed tank further comprises an air inlet” (Oh, 27) “to facilitate draining of the tank” (Oh, the air inlet 27 is capable of facilitate draining of the tank).
 	Regarding claim 3, modified Oh et al. discloses “the air inlet” (Oh, 27) connects to “the sealed tank proximate a top of the tank” (Oh, 30 pointed at the sealed water tank) and “the drain line” (Jimenez, fig.15, 68 pointed at the valve directly connected to the drain line and the drain line extended to 84) connects to “the sealed tank” (Rahn, i.e., 60) through “the first water line” (Jimenez, the first water line connected to bottom of the water tank 12 to water pump).
 	
 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2013/0344205) in view of Rahn (US 2006/0196363) and Jimenez (US 20160007798) as applied in either claims 1-2 or 1-3 above, and further in view of Lai et al. (US 2012/0121768).
 	Regarding claim 9, modified Oh et al. discloses all the features of claim limitations as set forth above except for a drain valve cover detachable from the housing base.
 	Lai et al. teaches “a drain valve cover” (examiner interpreted that the drain valve cover is a name because there is no function in regards to this item and how it relates to device.  In this case, the drain valve cover is a drip tray 106) “detachable from the housing base” (para.0110, i.e., a drip tray housing 104 slidably receiving a drip tray 106). Oh et al. teach a coffee machine. Lai teaches a coffee machine. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oh et al. with Lai et al., by incorporate Lai et al.’s drip tray device to Oh et al.’s base portion, to provide a tray for containing liquid in case the fluid spill out or overfilled the cup. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of preventing fluid spill out or overfilled the cup.



    PNG
    media_image1.png
    1064
    1524
    media_image1.png
    Greyscale

Remark
 	Examiner suggest to cancel the withdrawn claims 10-14.

Allowable Subject Matter
  	Claims 4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 	The following is a statement of reasons for the indication of allowable subject matter:  
 	(1) With respect claim 7, modified Oh discloses the drain line (fig.15) which is the line connected from 80 to 84 or the line connected from around 68 to 84 (Jimenez reference). However, Jimenez is silent regarding first water line and the drain line connect to the water inlet via a three-way valve. 
 	(2) With respect to claim 4, examiner provided explanation to fix the 112 rejection and example on how to overcome the 112 rejection. Modified Oh is silent regarding examiner’s proposed amendment to claim 4. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761